Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leimbach et al. (U.S. Patent Application Publication 2015/0272575).

Regarding claim 1, Leimbach et al.  disclose a surgical tool system comprising:
a remote computer control system (“computer” 21660, see [0617] and figure 119); and 
a remote power module (“housing” 12 , see [0176] and figures 1-2, and alternate/equivalent counterparts in other embodiments) configured to be releasably attached to a surgical tool (“interchangeable shaft assembly” 200, see [0176] and figure 1-4) on a first side (side adjacent 202 see figure 2), to be releasably attached to a battery module on a second side (side adjacent 16/18 in figures 1-4), to wirelessly communicate with the remote computer control system, and to control the provision of power from the battery to the surgical tool (see [0617] and figure 119).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 7, 10-11, 13, 15, 16-17, 19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al. (U.S. Patent Application Publication 2017/0079647) in view of Leimbach et al. (U.S. Patent Application Publication 2015/0272575).

Regarding claims 1-2, 13, and 15, Yates et al. disclose a surgical tool system comprising:
a remote power module (comprising “housing” 12 and some of its contents, see [0153] and figures 1-2, and alternate/equivalent counterparts in other embodiments) configured to be releasably attached to a surgical tool (“interchangeable shaft assembly” 200, see [0153] and figure ) on a first side (side adjacent 202 see figure 2), to be releasably attached to a battery module on a second side (side adjacent 16/18 in figures 1-4), whereas the remote power module comprises: 
an enclosure (“housing” 12, see [0176] and figures 1-2, and alternate/equivalent counterparts in other embodiments); 
a power converter contained within the enclosure (“a plurality of daisy chained power converters 2314, 2316, 2318,” see [0242] and figure 24); 
a voltage controller (comprising the electrical connectors directly connecting the elements 2314, 2316, 2318, see [0242] and figure 24) in electrical communication with the power converter and contained within the enclosure; 
an antenna configured to receive wireless transmissions from the remote computer control system; and 
a microprocessor (“primary processor” 2306, see [0242] and figure 24) in electrical communication with the power converter, the voltage controller.
However Yates et al. fail to disclose a
an antenna configured to receive wireless transmissions from the remote computer control system; and 
wherein the microprocessor is configured to: receive a signal from the antenna, and based on the signal, selectively cause the voltage controller to provide power to the surgical tool.
Like Yates et al., Leimbach et al. disclose an almost identical device comprising a remote power module (“housing” 12 , see [0176] and figures 1-2, and alternate/equivalent counterparts in other embodiments) configured to be releasably attached to a surgical tool (“interchangeable shaft assembly” 200, see [0176] and figure 1-4) on a first side (side adjacent 202 see figure 2), to be releasably attached to a battery module on a second side (side adjacent 16/18 in figures 1-4) and teach providing the remote power module with an antenna (“the surgical instrument 21600 can comprise a receiver or antenna, which can be in signal communication with the radio frequency device 21680,” see [0617] and 119) in order to provide access to using the remote power module and the surgical tool including causing the voltage controller to provide power to the surgical tool.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Yates et al., as taught by Leimbach et al., to provide the remote power module with an antenna in order to provide access to using the remote power module and the surgical tool including causing the voltage controller to provide power to the surgical tool.

Regarding claims 4, and 16, Yates et al. disclose the claimed invention see [0242] and figure 24.

Regarding claims 5, and 17, Yates et al. disclose the switch (“FET switch” 2317, see [0242]-[0244] and figure 24.

Regarding claims 7, and 19, Yates et al. disclose the antenna is integrated into the enclosure. The term "integral" (and its cognates) is sufficiently broad to embrace constructions united by such means as fastening and welding (in re Hotte (C.C.P.A.) 157 U.S.P.Q. 326); the term is not necessarily restricted to a one-piece article (in re Kohno (C.C.P.A.) 157 U.S.P.Q. 275); and may be construed as relatively broad (in re Dike (C.C.P.A.) 157 U.S.P.Q. 581).  See [0242] and figure 24.

Regarding claims 10-11, and 22-23, Yates et al. disclose the LED array (two or more LEDs – met by the LEDs or LEDs indicators), see [0249], (0293], [0302], [0403], [0418], [0511], and [0545].  It is to appreciate the LEDs are wired which the examiner interprets as connected to electrical since that is how LEDs inherently work.  The recitation that the LEDS are tracking emitters is a recitation of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation.  A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.  However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).  It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963).  Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function.  In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971).  In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971).

Claims 3, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al. (U.S. Patent Application Publication 2017/0079647) in view of Leimbach et al. (U.S. Patent Application Publication 2015/0272575) as applied to claims 2, and/or 13 above, and further in view of Park et al. (U.S. Patent Application Publication 2012/0209254).

Regarding claims 3, and 14, Yates et al. in view of Leimbach et al. show the invention above,
but fail to explicitly recite “the enclosure comprises one or more of polypropylene, polypropylene copolymer, polymethylpentene, polytetrafluoroethylene resin, polymethyl methacrylate, ethylene tetrafluoroethylene, ethylene chlorotrifluoroethlyene, fluoro ethylene propylene, polyether imide, perfluoroalkoxy, polyketone, polyphenylene oxide, polysulfone, polyvinyl chloride, polyvinylidene fluoride, silicone, and thermoplastic elastomers.”
However, like both Yates et al. and Leimbach et al., Park et al. disclose a medical/surgical hand held device that can be used for stapling (see [0182]) and teach making a portion of the handle from a silicone material in order to provide comfort (see [0193], [0200], [0238], [0245], [0273], [0280], [0294], and [0311]).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Yates et al. in view of Leimbach et al., as taught by Park et al., to make a portion of the handle (i.e., the enclosure) from a silicone material in order to provide comfort.


Claims 6-9, 12, 18-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al. (U.S. Patent Application Publication 2017/0079647) in view of Leimbach et al. (U.S. Patent Application Publication 2015/0272575) as applied to claims 2, and/or 13 above, and further in view of Koch, Jr. et al. (U.S. Patent Application Publication 2014/0249557).

Regarding claims 7-9, 12, 19-21, and 24, Yates et al. in view of Leimbach et al. show the invention above,
but fail to explicitly recite:
1)	 the antenna is positioned within the enclosure, and
2)	a radio frequency identification (RFID) reader configured to read an RFID tag.
However, like both Yates et al. and Leimbach et al., Koch, Jr. et al. disclose a medical/surgical stapling hand held device and teach an embodiment with “antennas 3718 positioned in the handle may receive and transmit sufficient power so as to interrogate an RFID device circuit 3720 on an end effector without the requiring a separate antenna 379 in the shaft” in order to identify the particular distal end effector being used, see [0246] and figure 82.
It should be noted an antenna within the enclosure in broadly speaking also integrated into the enclosure (claims 7 and 19).  It should also be noted the interrogation of the RFID device means the antenna acts as an “RFID reader” (claim 12 and 24).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Yates et al. in view of Leimbach et al., as taught by Koch, Jr. et al., to provide the enclosure with an internally located antenna and radio frequency identification (RFID) reader configured to read an RFID tag via an embodiment with “antennas 3718 positioned in the handle may receive and transmit sufficient power so as to interrogate an RFID device circuit 3720 on an end effector without the requiring a separate antenna 379 in the shaft” in order to identify the particular distal end effector being used.
It should be finally appreciated, that this combination clearly makes obvious invention claimed by claims 9 and 21, since the combination would use the antenna to send the FRID information back to the remote control computer for identification.

Regarding claims 6, and 18, Yates et al. in view of Leimbach et al. in view of Koch, Jr. et al. show the invention above,
but fail to disclose the antenna on the outside of the enclosure.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the antenna on the outside of the enclosure, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
Additionally, or alternatively, where there is a limited universe of potential options, the selection of any particular option would have been obvious to one of ordinary skill in the art.  In re Jones, 412 F.2d 241, 162 USPQ 224 (CCPA 1962).  Therefore, since there are only three options: 1) placing the antenna inside of the enclosure, 2) placing the antenna in the wall material defining the enclosure, and 3) placing the antenna on the outside of the enclosure, it would have been obvious to one of ordinary skill in the art to modify the antenna and enclosure of Yates et al. in view of Leimbach et al. in view of Koch, Jr. et al.  to place the antenna on the outside of the enclosure.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792